DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Application filed 01/06/2022.
The status of the Claims is as follows:
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on04/19/2022 and 07/07/2022 and 10/14/2022 was filed after the mailing date of the Application on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 11234700 Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Application 17/569,595
Patent No.
1. A surgical device comprising: 
a shaft extending along a longitudinal axis; 
an end effector; and 


a wrist assembly coupling the end effector to the shaft, the wrist assembly comprising: 
a first outer link connected to the shaft and comprising first gear teeth; 
an inner link pivotally coupled with the first outer link to rotate relative to the first outer link around a first axis oriented non-parallel to the longitudinal axis; and 

a second outer link pivotally coupled with the inner link to rotate relative to the inner link around a second axis parallel to and offset from the first axis, the second outer link comprising second gear teeth; 
wherein the first gear teeth and the second gear teeth are arranged to successively intermesh to control a relative orientation between the first outer link and the second outer link.
A surgical device comprising: 
an elongated shaft extending along a first axis; 
an end effector comprising an upper jaw and a lower jaw; and 
a wrist assembly moveably connecting the end effector to the elongated shaft, the wrist assembly comprising: 
a first outer link connected to the elongated shaft and comprising first gear teeth; 
a first inner link pivotally coupled with the first outer link to rotate relative to the first outer link around a second axis oriented perpendicular to the first axis; and 
a second outer link pivotally coupled with the first inner link to rotate relative to the first inner link around a third axis parallel to the second axis and offset from the second axis, the second outer link comprising second gear teeth that interface with the first gear teeth and control orientation of the first inner link relative to the first outer link and the first the second outer link throughout a range of orientations of the second outer link relative to the first outer link.
16. An apparatus comprising: 
a chassis comprising a drive mechanism; 

a shaft coupled to the chassis, wherein the shaft extends along a shaft axis and defines a shaft lumen; 

an end effector; 


a drive member extending through the shaft lumen and operably coupling the drive mechanism with the end effector for actuation of the end effector; and 

a wrist assembly comprising a plurality of outer links and a plurality of inner links disposed radially inwardly of the plurality of outer links, the wrist assembly coupling the end effector to the shaft; 
wherein: each inner link of the plurality of inner links is pivotally coupled with two outer links of the plurality of outer links; and 
the wrist assembly is moveable in yaw and pitch to orient the end effector relative to the shaft, and the inner links define an inner passage through which the drive member extends.
18. An apparatus comprising: 
a proximal chassis comprising a drive mechanism; 
an elongated arm coupled with the proximal chassis, wherein the elongated arm extends along a first axis and defines a shaft lumen; 
an end effector comprising an upper jaw and a lower jaw; 

an elongated drive member extending through the shaft lumen and drivingly coupling the drive mechanism with the end effector for actuation of the end effector; and 
a wrist comprising outer links and inner links, wherein the end effector is supported by the elongated arm via the outer links and the inner links, 

wherein each of the inner links is pivotally coupled with each of two of the outer links, 


wherein the wrist being operable to yaw and pitch the end effector relative to the elongated arm, and wherein the inner links define an inner passage between the elongated arm and the end effector through which the elongated drive member extends.





Allowable Subject Matter
Claims 6-15 are allowed.
Regarding Claim 6 DOYLE et al. (US 20100331857; DOYLE) discloses an instrument comprising: 
a shaft (280) extending along a shaft axis; 
an end effector (240); and 
a wrist assembly (200) coupling the end effector to the shaft, the wrist assembly comprising: 
a first outer link (510) coupled to the shaft (280); 
a second outer link (annotated Fig. 18) coupled to the end effector (240); and 
an inner link (500) disposed radially inwardly of the first outer link (510) and the second outer link (annotated Fig. 18), the inner link (500) comprising a first end comprising a first journal (514) and a second end opposite the first end, the second end comprising a second journal; 

However, the Prior Art does not teach an inner link with a second journal on a second end opposite the first end . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang US 20130126586- Inner link (56), outer link (58), gear teeth (50); Fig. 21; No rotating inner link, inner link not pivotally connected with outer link. 

Jeong US 20140214049- inner link (312), outer links (322, 324); Fig. 2-5; No rotating inner link.  

Kim US 20140257331- outer links (42, 48) gear teeth (480, 410, 481, 420); Figs. 4-7; No inner links

Hegeman US 20070250113- outer links, inner links; Figs. 37-38; No rotating inner link. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731